DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “an electronic record” (lines 4-5).  Claim 2, upon which claim 3 depends, recites “an electronic record” (line 8).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “an electronic record” a second time makes it unclear whether the two instances of “an electronic record” refer to the same claim element or different claim elements.  Dependent claim 4 recites similar language and is similarly rejected.  Appropriate correction is required.
Claim 5 recites “substitute content” (line 6) and “the substitute content” (lines 3, 4, 7, 8, and 10).  Claim 1, upon which claim 5 depends, recites “substitute content” (line 10).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “substitute content” a second time makes it unclear whether the two instances of “substitute content” refer to the same claim element or different Claim 20 recites similar language and is similarly rejected.  Appropriate correction is required.
Claim 16 recites “the maintained status” (lines 15-16).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 17-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 17 recites “the status” (lines 3-4).  Claim 16, upon which claim 17 depends, recites “a status” (line 3) and “the maintained status” (lines 15-16).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether “the status” is intended to refer to the “status” or the “maintained status” or both in the “status” or the “maintained status” claim 16.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al., US 2011/0223990 A1 (hereinafter Burke) in view of Wells, US 2003/0064805 A1 (hereinafter Wells).

Regarding Claim 1:  Burke discloses a mobile device comprising: 
a processor (Burke, the wagering game machine 506 includes a processor 526 [0055]); and 
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor (Burke, the wagering game machine 506 includes a processor 526 connected to main memory 528, which includes wagering game software 532 [0055]), causes the processor to: 
present, to a user of the mobile device, an indication that the content  during execution of the electronic game is available to be replaced with substitute content (Burke, reservation monitor module 612 operates on a wagering game machine and provides an interface to control access to wagering game themes that are subject to reservations; in some embodiments, reservation monitor module 612 determines if a reservation is required for a wagering game 
receive, from the user of the mobile device, a request to replace the content during execution of the electronic game with the substitute content (Burke, the wagering game machine may download (in the background) the reserved wagering game theme if it is not already on the wagering game machine [0078]); 
determine whether the requested replacement of the content of the electronic game with the substitute content is permissible based on a status of the user of the mobile device (Burke, the user may need to meet certain conditions in order to make a reservation of a wagering game theme; for example, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system [0069]); 
in response to determining the requested replacement of the content of the electronic game is permissible, send an electronic message requesting replacement of the content of the electronic game with the substitute content (Burke, the wagering game machine may download (in the background) the reserved wagering game theme if it is not already on the wagering game machine [0078]).
Burke fails to disclose wherein the mobile device is 
connected with an Electronic Gaming Machine (EGM) executing an electronic game, the EGM presenting content during execution of the electronic game.
Wells teaches wherein the mobile device is
connected with an Electronic Gaming Machine (EGM) executing an electronic game, the EGM presenting content during execution of the electronic game (Wells, methods and apparatus for operating a wireless game player that presents a game of chance executed on a gaming machine in communication with the wireless game player; in one embodiment, the wireless game player is a hand-held mobile gaming device, electronically linked to a licensed gaming machine via a wireless connection [0010]). 

The theme of a wagering game can have a significant impact on the desirability of a wagering game (Burke [0005]).  For example, a wagering game theme based on a popular movie may experience higher demand due to the theme (Burke [0005]).  However, wagering game establishments may have a limited number of licenses for a wagering game incorporating a particular theme (Burke [0005]).  As a result, not all players desiring to use a wagering game with a popular theme may be able to be accommodated (Burke [0005]).  Burke discloses systems and methods provide for reserving wagering game themes in a network of wagering games (Burke [Abstract]).
Currently, there is some desire by both game players and casino operators to expand game playing opportunities on gaming machines beyond the traditional casino floor area (Wells [0007]).  For example, many game players would like to continue game play while performing an activity, such as getting a meal or going to a sports book, which requires them to leave the casino floor area where the gaming machines, by law, must be located (Wells [0007]).  More specifically, a game player may want to take a break but may desire to continue playing a particular gaming machine because the player may consider the gaming machine is "lucky" or may believe the gaming machine is "due" for a win (Wells [0007]).  In this situation, a casino may provide some players with the ability to reserve a gaming machine while they take a break to prevent other game players from playing the machine and spoiling their luck or winning the 
Wells teaches operating a wireless game player that presents a game of chance executed on a gaming machine in communication with the wireless game player (Wells [Abstract]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method providing for reserving wagering game themes in a network of wagering games as disclosed by Burke with the method of operating a wireless game player that presents a game of chance executed on a gaming machine in communication with the wireless game player as taught by Wells in order to expand game playing opportunities on gaming machines beyond the traditional casino floor area.

Regarding Claim 5:  Burke further discloses wherein the instructions further cause the processor, prior to sending to the EGM the electronic message requesting replacement of the content of the electronic game with the substitute content, to receive, from the EGM, an electronic message comprising an indication of the substitute content, wherein presenting the indication that the content presented by the EGM during execution of the electronic game is available to be replaced with substitute content comprises presenting the received indication of the substitute content (Burke, reservation creation module 620 provides an interface for creating reservations for wagering games having various themes [0060]), and wherein the electronic message requesting replacement of the content of the electronic game with the substitute content is sent to the EGM in response to the request to replace the content presented by the EGM during execution of the electronic game with the substitute content (Burke, the wagering games may be maintained on a server and downloaded to, or accessed by, wagering game 

Regarding Claim 6:  Burke further discloses wherein the substitute content comprises a plurality of options for content presented by the EGM during execution of the electronic game, wherein the indication of the substitute content comprises an indication of each option of the plurality of options for content presented by the EGM during execution of the electronic game, and the indication of acceptance of the substitute content comprises a selection of one option of the plurality of options for content presented by the EGM during execution of the electronic game (Burke, example screen 1104 provides an example of a user interface for a wagering game machine that allows download and/or selection of multiple wagering game themes; for example, the wagering game machine may provide a portal interface for downloading wagering game themes; in the example shown, several wagering game themes may be selected for execution without requiring a reservation; however, two of the themes, the "Wizard of Oz" theme and the "Monopoly Up Up And Away" theme are indicated as requiring a reservation in order to play the wagering game theme [0104]).

Regarding Claim 7:  Burke further discloses the substitute content comprise content provided by the user of the mobile device (Burke, the wagering game machine 100 can exhibit any suitable form factor, such as … mobile handheld model [0025]) and wherein the electronic message requesting replacement of the content of the electronic game with the substitute content comprises an indication of the content provided by the user of the mobile device (Burke, example screen 1104 provides an example of a user interface for a wagering game machine that allows download and/or selection of multiple wagering game themes; for example, the wagering game machine may provide a portal interface for downloading wagering game themes; in the example shown, several wagering game themes may be selected for execution 

Regarding Claim 8:  Burke discloses an Electronic Gaming Machine (EGM) comprising:
a processor (Burke, the wagering game machine 506 includes a processor 526 [0055]); and 
a memory coupled with and readable by the processor and storing therein a set of instructions (Burke, the wagering game machine 506 includes a processor 526 connected to main memory 528, which includes wagering game software 532 [0055]) which, when executed by the processor, causes the processor to:
identify substitute content for the content of the game (Burke, reservation monitor module 612 operates on a wagering game machine and provides an interface to control access to wagering game themes that are subject to reservations; in some embodiments, reservation monitor module 612 determines if a reservation is required for a wagering game theme, and provides an interface to make reservations and to allow a user to play a wagering game theme when the themed game is available [0064]);
send, to the mobile device, an electronic message indicating the substitute content (Burke, example screen 1104 provides an example of a user interface for a wagering game machine that allows download and/or selection of multiple wagering game themes; for example, the wagering game machine may provide a portal interface for downloading wagering game themes; in the example shown, several wagering game themes may be selected for execution without requiring a reservation; however, two of the themes, the "Wizard of Oz" theme and the "Monopoly Up Up And Away" theme are indicated as requiring a reservation in order to play the wagering game theme [0104]);

in response to the electronic message indicating acceptance of the substitute content, replace the default content of the game with the substitute content during execution of the electronic game (Burke, the wagering game machine may download (in the background) the reserved wagering game theme if it is not already on the wagering game machine.
Burke fails to explicitly 
connecting with a mobile device of a player of an electronic game executed by the EGM, wherein execution of the electronic game comprises presenting default content of the game.
Wells teaches 
connecting with a mobile device of a player of an electronic game executed by the EGM, wherein execution of the electronic game comprises presenting default content of the game (Wells, methods and apparatus for operating a wireless game player that presents a game of chance executed on a gaming machine in communication with the wireless game player; in one embodiment, the wireless game player is a hand-held mobile gaming device, electronically linked to a licensed gaming machine via a wireless connection [0010]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method providing for reserving wagering game themes in a network of wagering games as disclosed by Burke with the method of operating a wireless game player that presents a game of chance executed on a gaming machine in communication with the wireless game player as taught by Wells in order to expand game playing opportunities on gaming machines beyond the traditional casino floor area.

Regarding Claim 9:  Burke further discloses wherein the default content and the substitute content comprise an element of a user interface of the electronic game (Burke, FIG. 3 

Regarding Claim 10:  Burke further discloses wherein the default content and the substitute content comprise a plurality of elements of a user interface of the electronic game, the plurality of elements defining a theme for the electronic game (Burke, the theme for a wagering game can be expressed on the symbols used in the wagering game; for example, reel symbols, cards, dice, etc. may have images based on the theme for the wagering game; further, bonus games associated with the wagering game may be based on the theme for the wagering game; in addition, audio, video and still images presented on the wagering game may be associated with the theme [0039]).

Regarding Claim 12:  Burke further discloses:
receive, from the mobile device, user information for the player of the electronic game, the user information indicating a status of the player of the electronic game (Burke, reservation database 632 may maintain data about reservations; such data may include ... an identification of the party and/or loyalty status of the party holding the reservation etc.  [0061]); and
determine, based on the status of the player of the electronic game, whether the substitute content is available to the player of the electronic game (Burke, the user may need to meet certain conditions in order to make a reservation of a wagering game theme; for example, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system [0069]), wherein the electronic message indicating the substitute content is sent 

Regarding Claim 13:  Burke further discloses wherein the status of the player of the electronic game is based on membership in a loyalty program of a gaming venue in which the EGM is located (Burke, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system [0069]; a number of instances of wagering games having a particular theme may be reserved for players that have achieved a particular loyalty status (i.e. a "frequent player" status) with a casino [0070]).

Regarding Claim 14:  Burke further discloses wherein the status of the player of the electronic game is based on a subscription to a game play service (Burke, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system [0069]; a number of instances of wagering games having a particular theme may be reserved for players that have achieved a particular loyalty status (i.e. a "frequent player" status) with a casino [0070]).

Regarding Claim 15:  Burke further discloses wherein the substitute content comprises content defined by the player of the electronic game and wherein the electronic message indicating acceptance of the substitute content comprises an indication of the substitute content (Burke, example screen 1104 provides an example of a user interface for a wagering game machine that allows download and/or selection of multiple wagering game themes; for example, the wagering game machine may provide a portal interface for downloading wagering game themes; in the example shown, several wagering game themes may be selected for execution without requiring a reservation; however, two of the themes, the "Wizard of Oz" theme and the 

Regarding Claim 16:  Burke discloses a method for substituting content in a user interface of an electronic game, the method comprising:
updating, by a mobile device, an electronic record defining a status of a user of the mobile device (Burke, reservation database 632 may maintain data about reservations; such data may include ... an identification of the ... loyalty status of the party holding the reservation etc.  [0061]);
presenting, by the mobile device, an indication that the content during execution of the electronic game is available to be replaced with substitute content (Burke, reservation monitor module 612 operates on a wagering game machine and provides an interface to control access to wagering game themes that are subject to reservations; in some embodiments, reservation monitor module 612 determines if a reservation is required for a wagering game theme, and provides an interface to make reservations and to allow a user to play a wagering game theme when the themed game is available [0064]);
receiving, by the mobile device, a request to replace the content during execution of the electronic game with the substitute content (Burke, the wagering game machine may download (in the background) the reserved wagering game theme if it is not already on the wagering game machine [0078]);
determining, by the mobile device, whether the requested replacement of the content of the electronic game with the substitute content is permissible based on the maintained status of the user of the mobile device (Burke, the user may need to meet certain conditions in order to make a reservation of a wagering game theme; for example, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system [0069]); 

Burke fails to explicitly disclose 
detecting, by the mobile device, the EGM, the EGM presenting content during execution of an electronic game;
connecting, by the mobile device with the EGM via a wireless communications channel.
Wells teaches 
detecting, by the mobile device, the EGM, the EGM presenting content during execution of an electronic game (Wells, the master gaming controller 224 may communicate with the wireless game player 125 via a wireless communication link 252 [0076]);
connecting, by the mobile device with the EGM via a wireless communications channel (Wells, methods and apparatus for operating a wireless game player that presents a game of chance executed on a gaming machine in communication with the wireless game player; in one embodiment, the wireless game player is a hand-held mobile gaming device, electronically linked to a licensed gaming machine via a wireless connection [0010]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method providing for reserving wagering game themes in a network of wagering games as disclosed by Burke with the method of operating a wireless game player that presents a game of chance executed on a gaming machine in communication with the wireless game player as taught by Wells in order to expand game playing opportunities on gaming machines beyond the traditional casino floor area.

Claim 20:  Burke further discloses, prior to sending to the EGM the electronic message requesting replacement of the content of the electronic game with the substitute content, receiving, from the EGM, an electronic message comprising an indication of the substitute content, wherein presenting the indication that the content presented by the EGM during execution of the electronic game is available to be replaced with substitute content comprises presenting the received indication of the substitute content (Burke, reservation creation module 620 provides an interface for creating reservations for wagering games having various themes [0060]), and wherein the electronic message requesting replacement of the content of the electronic game with the substitute content is sent to the EGM in response to the request to replace the content presented by the EGM during execution of the electronic game with the substitute content (Burke, the wagering games may be maintained on a server and downloaded to, or accessed by, wagering game machines; the download may take place on demand, i.e., when the wagering game is accessed [0067]).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, in view of Wells, and further in view of Iddings et al., US 2009/0088239 A1 (hereinafter Iddings).

Regarding Claims 2 and 17:  Burke, as modified, discloses the invention as recited above.  Burke, as modified, fails to explicitly disclose wherein the instructions further cause the processor, in response to determining the requested replacement of the content of the electronic game is not permissible, to:
present to the user of the mobile device a prompt providing an offer to change the status of the user of the mobile device; 
receive from the user an indication of acceptance of the offer to change the status of the user of the mobile device; and 
update an electronic record indicating the status of the user of the mobile device.

present to the user of the mobile device a prompt providing an offer to change the status of the user of the mobile device (Iddings, the central controller offers the player a temporary upgrade or level increase to the player's ranking based on that player's wager history, play history, shopping history, or any other suitable information tracked about the player [0224]); 
receive from the user an indication of acceptance of the offer to change the status of the user of the mobile device (Iddings, the gaming system and/or the player tracking system enables the player to pay a fee to upgrade to a different ranking or status [0144]); and 
update an electronic record indicating the status of the user of the mobile device (Burke, reservation database 632 may maintain data about reservations; such data may include ... an identification of the ... loyalty status of the party holding the reservation etc.  [0061]).
Burke discloses systems and methods provide for reserving wagering game themes in a network of wagering games (Burke [Abstract]).  In one embodiment, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system (Burke [0069]).
Iddings teaches a gaming system and method is disclosed which provides variable payback or hold amounts for a primary or base game, a secondary or bonus game, or both (Iddings [Abstract]).  The gaming system selects one of the paytables or award sequences for the game based on a player ranking assigned to each player (Iddings [Abstract]).  The player ranking is associated with a player tracking status obtained through a suitable player tracking system (Iddings [Abstract]).  In different embodiments, the gaming system changes the average expected payback percentage (or the average expected hold percentage) of the gaming machine being played by the player (Iddings [0015]).  To change the average expected payback percentage (or the average expected hold percentage), the gaming system changes the game being played by the player or at least one aspect associated with the game (Iddings [0015]).  The at least one aspect associated with the game may include a different theme (Iddings 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method providing for reserving wagering game themes in a network of wagering games based on the loyalty status of a player as disclosed by Burke with the method of y a fee to upgrade to a different ranking or status as taught by Iddings in order to allow players to experience new themes by paying for features they are otherwise not eligible for.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, in view of Wells, in view of Iddings, and further in view of Baerlocher, US 2014/0228101 A1 (hereinafter Baerlocher).

Regarding Claim 3:  Burke further discloses wherein the status of the user of the mobile device is based on membership in a loyalty program of a gaming venue in which the EGM is located (Burke, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system [0069]; a number of instances of wagering games having a particular theme may be reserved for players that have achieved a particular loyalty status (i.e. a "frequent player" status) with a casino [0070]), wherein updating an electronic record indicating the status of the user of the mobile device comprises initiating an enrollment of the user of the mobile device in the loyalty program (Burke, reservation database 632 may maintain data about reservations; such data may include ... an identification of the ... loyalty status of the party holding the reservation etc.  [0061]).
Burke fails to explicitly disclose wherein the prompt providing the offer to change the status of the user of the mobile device comprises an offer to enroll in the loyalty program.
Baerlocher teaches wherein the prompt providing the offer to change the status of the user of the mobile device comprises an offer to enroll in the loyalty program (Baerlocher, if the 
Burke discloses systems and methods provide for reserving wagering game themes in a network of wagering games (Burke [Abstract]).  In one embodiment, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system (Burke [0069]).
Baerlocher teaches wherein a player may directly license wager gaming software from a game provider, such as a gaming manufacturer (Baerlocher [Abstract]).  The player may, for example, be able to directly license a software application and/or a game theme at a specified gaming manufacturer's website (Baerlocher [Abstract]).  The player may be required to be a member of the gaming manufacturer's player loyalty account in order to directly license such software (Baerlocher [Abstract]).  In one embodiment, a player is invited to join a player loyalty program if he does not have an existing account (Baerlocher [0046]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method providing for reserving wagering game themes in a network of wagering games based on the loyalty status of a player as disclosed by Burke with the method of offering player the opportunity to join a player loyalty program as taught by Baerlocher in order to allow players to experience new themes by paying for features they are otherwise not eligible for.

Regarding Claim 4:  Burke further discloses wherein the status of the user of the mobile device is based on a subscription to a game play service (Burke, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system [0069]; a number of instances of wagering games having a particular theme may be reserved for players that have achieved a particular loyalty status (i.e. a "frequent player" status) with a casino 
Burke fails to explicitly disclose wherein the prompt providing the offer to change the status of the user of the mobile device comprises an offer to subscribe to the game play service.
Baerlocher teaches wherein the prompt providing the offer to change the status of the user of the mobile device comprises an offer to subscribe to the game play service (Baerlocher, if the player does not have an existing account, the player may be invited to join the player loyalty program (Step 220); in some implementations, as here, the player's options may be limited if it is determined (step 225) that the player does not accept an offer to join the player loyalty program [0046]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method providing for reserving wagering game themes in a network of wagering games based on the loyalty status of a player as disclosed by Burke with the method of offering player the opportunity to join a player subscription program as taught by Baerlocher in order to allow players to experience new themes by paying for features they are otherwise not eligible for.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burke, in view of Wells, and further in view of Joshi, US 2002/0151349 A1 (hereinafter Joshi).

Regarding Claim 11:  Burke, as modified, discloses the invention as recited above.  Burke, as modified, fails to explicitly disclose wherein the substitute content defines a seasonal theme.

Burke discloses systems and methods provide for reserving wagering game themes in a network of wagering games (Burke [Abstract]).  
Joshi teaches several novel methods of operating a gaming machine that is controlled by a processor to increase player appeal (Joshi [0009]).  For example, one method includes the steps of displaying a plurality of standard visual elements, monitoring real time, and displaying a plurality of modified visual elements in response to the real time being a predetermined time (Joshi [0009]).  The plurality of modified visual elements have a theme that is indicative of a commonly known societal event associated with the predetermined time (Joshi [0009]).  The predetermined time can be a season of the year and the corresponding visual elements can be indicative of the season (Joshi [Abstract]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method providing for reserving wagering game themes as disclosed by Burke with the use of themes indicative of a season as taught by Joshi to coordinate the time of the year with a theme displayed on a gaming machine.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, in view of Wells, and further in view of Baerlocher.

Regarding Claim 18:  Burke further discloses wherein the status of the user of the mobile device is based on membership in a loyalty program of a gaming venue in which the EGM is located (Burke, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system [0069]; a number of instances of wagering games having a 
Burke fails to explicitly disclose 
wherein the prompt providing the offer to change the status of the user of the mobile device comprises an offer to enroll in the loyalty program.
Baerlocher teaches 
wherein the prompt providing the offer to change the status of the user of the mobile device comprises an offer to enroll in the loyalty program (Baerlocher, if the player does not have an existing account, the player may be invited to join the player loyalty program (Step 220); in some implementations, as here, the player's options may be limited if it is determined (step 225) that the player does not accept an offer to join the player loyalty program [0046]).
As stated above with respect to claim 3, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method providing for reserving wagering game themes in a network of wagering games based on the loyalty status of a player as disclosed by Burke with the method of offering player the opportunity to join a player loyalty program as taught by Baerlocher in order to allow players to experience new themes by paying for features they are otherwise not eligible for.

Regarding Claim 19:  Burke further discloses wherein the status of the user of the mobile device is based on a subscription to a game play service (Burke, the user may need to have achieved a certain loyalty status that may be tracked by a player tracking system [0069]; a number of instances of wagering games having a particular theme may be reserved for players 
Burke fails to explicitly disclose 
wherein the prompt providing the offer to change the status of the user of the mobile device comprises an offer to subscribe to the game play service.
Baerlocher teaches 
wherein the prompt providing the offer to change the status of the user of the mobile device comprises an offer to subscribe to the game play service (Baerlocher, if the player does not have an existing account, the player may be invited to join the player loyalty program (Step 220); in some implementations, as here, the player's options may be limited if it is determined (step 225) that the player does not accept an offer to join the player loyalty program [0046]).
As stated above with respect to claim 4, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method providing for reserving wagering game themes in a network of wagering games based on the loyalty status of a player as disclosed by Burke with the method of offering player the opportunity to join a player subscription program as taught by Baerlocher in order to allow players to experience new themes by paying for features they are otherwise not eligible for.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715